650 F.2d 1324
Willie Mae BYRD, as Administratrix of the Estate of LawrenceByrd, Deceased, Plaintiff-Appellant, Cross-Appellee,v.Heinrich Schmidt REEDEREI, Defendant-Appellee, Cross-Appellant.
No. 78-3064.
United States Court of Appeals,Fifth Circuit.
June 24, 1981.

Joel D. Eaton, Walter H. Beckham, Jr., Miami, Fla., Roger Vaughan, Wagner, Cunning, Vaughan & Genders, Tampa, Fla., for plaintiff-appellant, cross-appellee.
Fowler, White, Gillen, Boggs, Villareal & Banker, Nathaniel G. W. Pieper, Dewey R. Villareal, Jr., Tampa, Fla., for defendant-appellee, cross-appellant.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(5 Cir., 1981, 638 F.2d 1300).
Before GODBOLD, Chief Judge, and BROWN, AINSWORTH, CHARLES CLARK, RONEY, GEE, TJOFLAT, HILL, FAY, RUBIN, VANCE, KRAVITCH, FRANK M. JOHNSON, Jr., GARZA, HENDERSON, REAVLEY, POLITZ, HATCHETT, ANDERSON, RANDALL, TATE, SAM D. JOHNSON, THOMAS A. CLARK and WILLIAMS, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc, 638 F.2d 1300, 5 Cir.


2
IT IS ORDERED that the cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.